Citation Nr: 1024136	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-03 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1981 to 
August 1984, with additional service in the Air National 
Guard from September 1984 to December 1994. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

This case was previously before the Board in September 2009, 
when the claim was remanded for further evidentiary and 
procedural development.  The RO was instructed to provide the 
Veteran with a VA examination to determine whether there was 
an etiological relationship between his tinnitus and active 
service.  The Board concludes that the development set forth 
in the September 2009 Remand has been accomplished and 
therefore finds that it may proceed with a decision at this 
time.


FINDING OF FACT

Tinnitus was not manifest during service or within one year 
of separation; the evidence of record does not indicate that 
a medical nexus exists between the Veteran's active duty 
service and his current tinnitus.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1132, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in January 2007 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.


With respect to the Dingess requirements, in January 2007, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).   

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, active duty and Army National Guard treatment records 
have been obtained and associated with the claims file.  
There are no VA treatment or private treatment records.  None 
have been identified.  

However, a VA opinion with respect to the issue on appeal was 
obtained in September 2009.  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examination and 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the Veteran's claims file.  
The VA examiner considered all of the pertinent evidence of 
record and provided a rationale for the opinion stated.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

For the foregoing reasons, the Board concludes that all the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection 

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition to the laws and regulations outlined above, 
active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of INACDUTRA during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998); 
see also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

The Veteran is claiming entitlement to service connection for 
tinnitus.  He asserts that his tinnitus is the result of 
acoustic trauma (noise exposure) that he experienced during 
his active duty.  He has not alleged that this disorder 
occurred during any period of ACDUTRA or INACDUTRA service.  
On the contrary, he states that his he wore hearing 
protection while in the Army National Guard.

Initially, the Board finds that a diagnosis of tinnitus is of 
record.  The Veteran was diagnosed with tinnitus at a 
September 2009 VA examination.  As such, a current disability 
has been shown.  

In considering in-service incurrence, the Board notes that 
the service treatment records fail to demonstrate any 
complaints or treatment referable to tinnitus.  A separation 
examination is not of record.  The Veteran reports that he 
first noticed his tinnitus in 2002.  

However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not support the conclusion 
that any current tinnitus is causally related to active 
service for the reasons discussed below.
	
	The post-service evidence does not reflect complaints or 
treatment for tinnitus until December 2006, over twenty years 
following the Veteran's separation from active duty service.  
Specifically, complaints associated with his tinnitus were 
first raised in his December 2006 claim.  Further, the Board 
has considered a January 1990 Medical Examination completed 
during his time in the Air National Guard which revealed 
normal audiometric findings.  Additionally, in a Report of 
Medical History completed at that time, the Veteran denied 
ever having had, or currently having hearing loss or ear 
trouble.  Complaints of tinnitus were not reported.  As such, 
the competent evidence does not reflect continuity of 
symptomatology.  
	
	The Veteran does not contend otherwise.  In his December 2006 
claim for benefits, he reported the onset of his tinnitus in 
2002.  He similarly reported at his 2009 VA examination that 
he had not really noticed his tinnitus until 2006.  He has 
not claimed that he experienced tinnitus in service or for a 
continuous period since discharge.  The focus of the 
Veteran's argument is that the tinnitus that he experiences 
today is the result of noise exposure that he experienced 
during his active service.  The argument presented by his 
representative, which is that the Veteran claims experiencing 
tinnitus since active service, is not congruent with the 
record or the Veteran's personal statements/argument.  
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's tinnitus to active duty.    
	
	To that end, the Board places significant probative value on 
a September 2009 VA examination undertaken to specifically 
address the Veteran's tinnitus claim.  The September 2009 VA 
examiner opined that his tinnitus was less likely as not 
caused by or the result of his military noise exposure.  The 
VA examiner rationalized stating that two periodic hearing 
tests from the Air National Guard showed normal bilateral 
hearing.  The examiner indicated that one test was obtained 6 
years after the Veteran's discharge from the active Air Force 
in 1984 and the second one was obtained 10 years after his 
discharge.  She noted that the evidence indicated that the 
Veteran's hearing was not damaged while serving in the Air 
Force from 1981 to 1984.  She additionally stated that 
because the Veteran demonstrated normal bilateral hearing 
upon examination, his hearing was not damaged by his weekend 
drills each month with the Air National Guard.  She noted 
that tinnitus is most often associated with hearing loss or 
changes in hearing thresholds.  Based on this rationale, a 
negative nexus opinion was provided.
	
	The Board finds that the September 2009 opinion is adequate 
for evaluation purposes.  Specifically, the examiner reviewed 
the claims file.  Moreover, the September 2009 VA examiner 
interviewed the Veteran, and conducted a physical 
examination.  There is no contradicting medical evidence of 
record.  Therefore, the Board finds the VA examiner's opinion 
to be of great probative value.

	The Board also emphasizes the multi-year gap between 
discharge from active duty service (1984) and initial 
reported symptoms related to tinnitus in approximately 2006 
(over a 20-year gap).  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed tinnitus, 
and active duty service.  Although the Veteran is competent 
to report that he has tinnitus, he is not competent to render 
a medical opinion.  Moreover, the Board finds that the 
September 2009 VA examiner's opinion is the most probative 
evidence of record.  This is because she reviewed his 
records, considered his reported history, and examined the 
Veteran.  As such, the preponderance of the evidence weighs 
against a finding that the Veteran's tinnitus developed in 
service or is due to any event or injury in service. 

Statements received from P.L.C. and C.B. have also been 
considered.  Both individuals indicated that they served with 
the Veteran during active duty or with the Army National 
Guard.  They also supported the Veteran's contentions 
pertaining to in-service noise exposure.  However, neither 
individual provided any argument with respect to the onset of 
the Veteran's tinnitus.  The probative value of the 
statements is therefore limited.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Further, the Board has considered whether presumptive service 
connection for chronic disease is warranted.  Under 38 C.F.R. 
§ 3.309(a), other organic diseases of the nervous system, to 
include tinnitus, is regarded as a chronic disease.  However, 
in order for the presumption to trigger, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of tinnitus within the applicable time period, 
the criteria for presumptive service connection on the basis 
of a chronic disease has not been satisfied.  


ORDER

Service connection for tinnitus is denied. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


